UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7730


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID HENDERSON, a/k/a Charldrick James Robinson,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:05-cr-00163-FL-1)


Submitted:   February 7, 2011             Decided:   February 16, 2011


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Henderson, Appellant Pro Se.     Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Henderson   appeals     the   district   court’s   order

denying his motion to correct a clerical error in the judgment

pursuant to Fed. R. Crim. P. 36.            We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             See United States v.

Henderson, No. 5:05-cr-00163-FL-1 (E.D.N.C. Nov. 29, 2010).             We

dispense   with    oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     2